Case 1:19-cv-01920-RBJ Document 57 Filed 03/27/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-1920-RBJ

WILDEARTH GUARDIANS, et al.,

       Petitioners,

v.

DAVID L. BERNHARDT, et al.,

       Federal Respondents,

and

MOUNTAIN COAL COMPANY, LLC,

       Intervenor.


         PLAINTIFFS’ UNOPPOSED MOTION TO STAY BRIEFING ON
              PLAINTIFFS’ MOTION FOR LITIGATION COSTS
                 AND REASONABLE ATTORNEYS’ FEES


       For the reasons stated below, Plaintiff Conservation Groups move this Court to stay

briefing on their forthcoming Motion for Litigation Costs and Reasonable Attorneys’ Fees to

allow Conservation Groups and Federal Defendants time to confer and make a reasonable, good-

faith effort to resolve this issue. Conservation Groups’ counsel has conferred with Federal

Defendants’ counsel on the Motion to Stay Briefing, and this Motion is unopposed.

       Under the Equal Access to Justice Act (“EAJA”), an application for litigation costs,

including attorneys’ fees, is due within 30 days of final judgment in an action. 28 U.S.C. §

2412(d)(1)(B). The District Court’s final judgment in this case was issued on November 8, 2019.

On January 7, 2020, Federal Defendants filed their Notice of Appeal, which it then voluntarily

dismissed on February 27, 2020. “[W]here, as here, the government dismisses its own appeal, the
Case 1:19-cv-01920-RBJ Document 57 Filed 03/27/20 USDC Colorado Page 2 of 3




date of dismissal commences the thirty-day period” for seeking attorneys’ fees under EAJA.

Pierce v. Barnhart, 440 F.3d 657, 662 (5th Cir. 2006). As the Supreme Court has explained,

“[t]he 30–day EAJA clock begins to run after the time to appeal that “final judgment” has

expired. Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991). Accordingly, the deadline for

Conservation Groups to file this fee petition is March 28, 2020.

       In order to comply with EAJA’s 30-day deadline for filing a fee motion, Conservation

Groups will file a Motion for Litigation Costs and Reasonable Attorneys’ Fees today—March

27, 2020—as well as itemized statements of the actual time expended and the rate at which fees

were computed, a detailed description of services rendered and the total amount claimed by

Conservation Groups. However, the parties seek to stay briefing on the motion in order to allow

additional time to confer to reach agreement on the amount of attorneys’ fees and costs.

       On March 23, 2020, Conservation Groups submitted its litigation costs and attorneys’

fees to counsel for Federal Defendants. Federal Defendants have not yet had time to respond to

Conservation Groups’ fee request or otherwise engage in discussions about the request; however

Federal Defendants have indicated their willingness to have these discussions. The parties need

additional time to confer and make a reasonable, good-faith effort to determine whether the

amount of Conservation Groups’ fees and costs can be resolved without involving the Court.

       Thus, Conservation Groups respectfully request this Court to stay all briefing on its

forthcoming Motion for Litigation Costs and Reasonable Attorneys’ Fees. If the Court grants this

Motion, the parties will file a joint status report regarding the status of negotiations over

Conservation Groups’ fees and costs with the Court on or before 60 days after any order granting

this Motion, and every 60 days thereafter. If at any point it becomes apparent to the parties that




                                                  2
Case 1:19-cv-01920-RBJ Document 57 Filed 03/27/20 USDC Colorado Page 3 of 3




no agreement will be forthcoming, the parties will submit a proposed briefing schedule for

Conservation Groups’ Motion for Litigation Costs and Reasonable Attorneys’ Fees.



Respectfully submitted,



s/ Daniel L. Timmons                                s/ Samantha Ruscavage-Barz
Daniel L. Timmons                                   Samantha Ruscavage-Barz
WildEarth Guardians                                 WildEarth Guardians
301 N. Guadalupe St., Suite 201                     301 N. Guadalupe St., Suite 201
Santa Fe, NM 87501                                  Santa Fe, NM 87501
(505) 570-7014                                      (505) 401-4180
dtimmons@wildearthguardians.org                     sruscavagebarz@wildearthguardians.org

                          Attorneys for Plaintiff WildEarth Guardians

s/ Nathaniel Shoaff
Nathaniel Shoaff
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
(415) 977-5610
nathaniel.shoaff@sierraclub.org

Attorney for Plaintiffs High Country Conservation Advocates, Center for Biological Diversity,
Sierra Club, and Wilderness Workshop


                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing PLAINTIFFS’ UNOPPOSED MOTION
TO STAY BRIEFING ON PLAINTIFFS’ MOTION FOR LITIGATION COSTS AND
REASONABLE ATTORNEYS’ FEES was served on all counsel of record through the
Court’s ECF system on this 27th day of March 2020.

                                            /s/ Daniel L. Timmons
                                            Attorney for Petitioner WildEarth Guardians




                                               3
